Citation Nr: 1327953	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  10-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder or major depressive disorder.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to January 1971, which included one year of service in the Republic of Vietnam.

The issue or claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On VA examination in March 2009, the VA examiner associated the Veteran's posttraumatic stress disorder to combat in Vietnam, but combat as defined by VA's General Counsel in VAOPGCPREC 12-99 is not shown.

Also, during the pendency of the appeal, the evidentiary standard for establishing an in-service stressor to support the diagnosis of posttraumatic stress disorder was amended.  As the amended regulation, 38 C.F.R. § 3.304(f)(3), has not been considered, further due process development is needed. 

And, the Veteran has identified as in-service stressors the deaths or wounding of several fellow service members, as well as exposure to incoming enemy fire and mortar attacks.  Further corroboration of the in-service stressors is needed.  




Accordingly, the claim is REMANDED for the following action:

1.  Associate with the file the complete response by CURR in January 2009 to the previous stressor corroboration research request, as the report associated with the record is truncated on the right margin.  

2.  Request from the appropriate federal records custodian the unit history for the Headquarters, U.S. Army Military Assistance Command Vietnam (MACV) from January 18, 1970, to January 6, 1971, to verify the stressors described by the Veteran including: 

The Veteran's unit being subjected to enemy and mortar attacks at My Tho in February and March 1970 and at Firebase Gloria in September and October 1970.  

The noncombat deaths of Sergeant Fred Davis and Sergeant Al Quaterman at Dong Tam from June to August 1970 and the deaths of Sergeant Gibson and Sergeant Edmundson at Firebase Gloria from September 1970 through October 1970.

If the records are unavailable or further efforts to obtain them would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).






3.  If there is credible evidence of an in-service stressor, including fear of hostile enemy activity, afford the Veteran a VA examination, including psychological testing for PTSD, to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has posttraumatic stress disorder related to an identified, credible in-service stressor?

b).  If posttraumatic stress disorder is not diagnosed, the VA examiner is asked to provide an opinion as to whether any current psychiatric disorder other than posttraumatic stress disorder is related to service? 

The Veteran's file should be made available to the VA examiner for review.

4.  On completion of the development, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder under the current version of 38 C.F.R. § 3.304(f)(3) and service connection for any current psychiatric disorder other than posttraumatic stress disorder, if applicable. 

If any benefit sought is denied, provide the Veteran and his agent with a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


